DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
No claims are amended. No new set of claims is present.
Claims 7-14 are examined on the merits.

Response to Arguments
With respect to the objection of Drawings, the check box 11 in the Office Action Summary page is corrected.
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive:
With respect to independent claims 7 and 10, Applicant argues that the rejection is improper because the console 12 of Morgan interpreted as being a manifold is not a manifold.
However, since no particular definition of the term “manifold” is presented in the instant Specification, it is given broadest dictionary definition, i.e., “manifold” – is a chamber or pipe with inlet and outlet used to collect or distribute a fluid (see Collins English Dictionary – Complete and Unabridged, 12th Edition, 1994). Since the console 12 of Morgan is disclosed as having aspiration pump mechanism, i.e., naturally having a chamber, inlet, outlet and is used for distribute a fluid, it is interpreted as being a manifold, and therefore, the rejection is maintained.
Applicant further argues that the rejection is improper because the aspiration line 24 is not the by-pas channel as claimed.
However, the line 24 of Morgan is clearly depicted as being a by-pass as claimed (see fig. 1).
With respect to dependent claims 8, 9, and 11-14, Applicant’s arguments are substantially identical to arguments discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2003/0225366) in view of Goldberg et al. (US 4,648,870).
Regarding claim 7, Morgan discloses an apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-3), wherein the apparatus comprises positions for collection containers (see claim language interpretation in paragraph 5 above), a pressure sensor 26 ([0025], line 15; fig. 1) and a console 12 ([0025], line 1; fig. 1) that is interpreted as being a manifold comprising a housing (exterior part of 12), at least one port for connecting a patient 22 ([0025], line 10; fig. 1), one port defining a line 34 (fig. 1) extending from the manifold, and a by-pass channel 24 (fig. 1) for connecting the pressure sensor 26 (fig. 1) and having a contact to atmospheric pressure through the vent valve 30 ([0026], line 5; fig. 1).

    PNG
    media_image1.png
    226
    542
    media_image1.png
    Greyscale

	Morgan does not expressly disclose the apparatus, wherein the manifold comprises more than one port for collection container tubes extending from the manifold to collection containers.
	Goldberg teaches an apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-2), wherein a manifold 102 (col. 3, lines 41-42; fig. 1) comprises more than one port for collection container tubes 104 (col. 3, lines 43-44; fig. 1) extending from the manifold to a collection containers 108 (fig. 1).

    PNG
    media_image2.png
    526
    483
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the manifold of Morgan with the multiple ports extending from the manifold, as taught by Goldberg in order to provide liquid to multiple receptacles, as motivated by Goldberg (col. 3, lines 40-46).
Regarding claims 9 and 12, Morgan does not expressly disclose the apparatus, wherein the mouth of the by-pass channel comprises a no-return valve.
Goldberg teaches that it is known to use the no-return valve in the fluid flow path (Abstract, lines 12-14) of the apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-2) for providing unidirectional flow.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the by-pass mouth of Morgan with the one-way valve, as taught by Goldberg in order to prevent back flow in the by-pass channel, as motivated by Goldberg (Abstract, lines 12-14).
Regarding claim 10, Morgan discloses an apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-3), wherein the apparatus comprises a console 12 ([0025], line 1; fig. 1) that is interpreted as being a manifold comprising a housing (exterior part of 12), at least one port for connecting a patient 22 ([0025], line 10; fig. 1), one port defining a line 34 (fig. 1) extending from the manifold, and a by-pass channel 24 (fig. 1) for connecting the pressure sensor 26 (fig. 1) and having a contact to atmospheric pressure through the vent valve 30 ([0026], line 5; fig. 1).
Morgan does not expressly disclose the apparatus, wherein the manifold comprises more than one port for collection container tubes extending from the manifold to collection containers.
	Goldberg teaches an apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-2), wherein a manifold 102 (col. 3, lines 41-42; fig. 1) comprises more than one port for collection container tubes 104 (col. 3, lines 43-44; fig. 1) extending from the manifold to a collection containers 108 (fig. 1).
The rationale of obviousness rejection discussed above in claim 7 is incorporated herein in its entirety.
Claims 8, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2003/0225366) in view of Goldberg et al. (US 4,648,870), and further in view of Gebauer (US 2016/0235962).
Regarding claims 8 and 11, Morgan in view of Goldberg disclose the invention discussed above, as applied to claims 7 and 10, bud do not expressly disclose the apparatus, wherein the mouth of the by-pass channel comprises a gasket.
Gebauer teaches that it is known to use gasket (Abstract, lines 4) in medical connectors (see Title).
Since both Morgan/ Goldberg and Gebauer belong to the same problem solving area, i.e. conduit connections, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the by-pass mouth of Morgan/ Goldberg with the gasket, as taught by Gebauer in order to provide sealed connection, as motivated by Gebauer ([0018], lines 14-16).
Regarding claims 13-14, Morgan/ Gebauer do not expressly disclose the apparatus, wherein the mouth of the by-pass channel comprises a no-return valve.
Goldberg teaches that it is known to use the no-return valve in the fluid flow path (Abstract, lines 12-14) of the apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-2) for providing unidirectional flow.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the by-pass mouth of Morgan with the one-way valve, as taught by Goldberg in order to prevent back flow in the by-pass channel, as motivated by Goldberg (Abstract, lines 12-14).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ILYA Y TREYGER/Examiner, Art Unit 3781 
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781